Title: To James Madison from Samuel Lane, 15 October 1816
From: Lane, Samuel
To: Madison, James


        
          Sir
          Washington Octor 15. 1816.
        
        I have the honor to report, that during your absence, the Public Buildings in this City have advanced with as much rapidity, as perhaps under all circumstances, we ought to expect. The walls of the Presidents house are carried up nearly to the parapet, notwithstanding they were to take down much lower than had been apprehended. Great efforts are making to cover in that building this season, and with every prospect of success. In the North wing of the capitol, the masonry of the basement story, including the Court room and its offices, is completed, except the main arch of the Court room, which is now in progression; the partition walls of the principal story are likewise carried up. Our operations on the South wing are still suspended for want of the columns. For procuring these from our native quarries of Marble on the Potomak, a contract was entered into some time past. The prospect of a speedy supply from that Source is not now so promising as at a former period. The Difficulties of an undertaking so new, in this part of our country, are very considerable; but efforts are still making to surmount them. To carry into effect the act for enclosing & improving the Capitol square, a contract was entered into at an early period, with one of our enterprising citizens; in pursuance of which the basement wall has been carried round three sides, and part of the fourth—the Iron railing is in great forwardness if not completed, but the free stone coping has not equally progressed. It is however believed that the whole appropriation for that object will be expended within the season. With great Respect I have the honor to be Sir Yr. obt. Srt.
        
          Saml Lane ComrPublic Buildings
        
      